Fourth Court of Appeals
                                      San Antonio, Texas

                                          December 4, 2018

                                         No. 04-18-00700-CV

                               IN RE STEPHEN PATRICK BLACK,

                   From the 274th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. CV-15-1805
                              Honorable Gary L. Steel, Judge Presiding


                                            ORDER
Sitting:          Marialyn P. Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice


           Relator’s motion to admit supplemental exhibits is granted.


           It is so ORDERED on this 4th day of December, 2018.

                                                               PER CURIAM



           ATTESTED TO: _______________________________
                         KEITH E. HOTTLE,
                         Clerk of Court